         Case 1:19-cv-09014-LLS Document 51 Filed 12/04/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                        X
ACLI INVESTMENTS LTD., ACL2
INVESTMENTS LTD., and LDO (CAYMAN)
XVIII LTD.,                                                  No. 19-cv-09014-LLS

                          Plaintiffs,

                  V.
                                                             STIPULATION AND
                                                             [PROPOSED) JUDGMENT
BOLIV ARIAN REPUBLIC OF VENEZUELA,

                          Defendant.

-------------------X
                           STIPULATION FOR ENTRY OF
                  FINAL JUDGMENT AND PERMANENT INJUNCTION

        The parties to this action, by their undersigned counsel, hereby enter into the following
stipulation for the entry of a final judgment and permanent injunction (the "Judgment") on all
claims asserted in this action.

        WHEREAS, ACL 1 Investments Ltd., ACL2 Investments Ltd., and LDO XVII Inc.
commenced this action seeking judgment for breach of contract for non-payment of principal and
interest on debt securities issued by the Bolivarian Republic of Venezuela (the "Republic") due
January 13, 2034 and identified as International Security Identification Number US922646BL74;
and

        WHEREAS, ACLl Investments Ltd., ACL2 Investments Ltd., and LDO (Cayman) XVIII
Ltd. (hereinafter "Plaintiffs") filed an amended complaint (the "Amended Complaint") on
October 14, 2020, removing LDO XVII Inc. as a plaintiff and adding claims by LDO (Cayman)
XVIII Ltd. ("LDO") but not altering the claims by ACLl Investments Ltd. or ACL2 Investments
Ltd.; and

       WHEREAS, the parties conducted informal discovery in which each Plaintiff provided
evidence to the Republic of its standing to sue, identity, and continuing ownership interest in the
debt securities placed in issue by the Amended Complaint; and

       WHEREAS, the Republic states that it has determined to proceed with an orderly and
consensual renegotiation of legacy commercial claims as soon as practicable, in accordance with
laws enacted and to be enacted by the National Assembly; and
          Case 1:19-cv-09014-LLS Document 51 Filed 12/04/20 Page 2 of 5




        WHEREAS, the Republic states that its anticipated claims reconciliation process will
include, in the case of legacy debt securities, a determination of unpaid principal and interest
accrued according to original contractual terms; and

       WHEREAS, the Republic states that it has determined to respond to all reconciled claims
in accordance with principles and on financial terms that are consistent with an economic
recovery program to be supported by the International Monetary Fund and other official sector
sponsors; and

       WHEREAS, the Republic states that it has determined that no preferential treatment will
be accorded in the debt renegotiation to claims that have been reduced to a court judgment; and

       WHEREAS, the Republic states that it has determined that each Plaintiffs claims for
unpaid principal and interest have been adequately documented and computed; and

        WHEREAS, the Republic recognizes that interest on unpaid principal under Plaintiffs'
debt securities runs at a rate of 9.375% per annum while interest on a federal judgment would
run at the rate provided for in 28 U.S.C. § 1961, which is currently 0.10667% per annum; and

        WHEREAS, Section 7 of the Terms and Conditions of Plaintiffs' debt securities provides
for the Republic to pay the holders reasonable and documented out-of-pocket expenses
(including reasonable counsel fees and court costs, stamp taxes, duties and fees) incurred in
connection with any reasonable investigation of any Event of Default (as defined therein) or the
enforcement of the securities; and

        WHEREAS, the Parties have agreed to resolve a dispute over the amount of out-of-
pocket expenses due under Section 7 of the Terms and Conditions as of the date of the judgment
by stipulating to an award of such expenses in the amount of $220,000 on account of all
expenses incurred to the date of the judgment in connection with any Event of Default with
respect to Plaintiffs' debt securities on which claims in the action were made or the enforcement
thereof; and

       WHEREAS, the parties further recognize that creditors' ability to collect on judgments
on debt securities such as those at issue in this proceeding is currently subject to sanctions
imposed by the President of the United States and administered by the Office of Foreign Assets
Control ("OF AC") of the United States Treasury; and

       WHEREAS, the United States has stated that it maintains these sanctions in order to
"prevent further diverting of Venezuela's assets by Maduro and preserve these assets for the
people of Venezuela"; and

        WHEREAS, the Republic states that it has determined that it is in the interests of the
Venezuelan people, of the restoration of democracy in Venezuela, and of the eventual orderly
and consensual renegotiation of legacy commercial claims, to reduce expenditures on litigation
where possible, consistent with the interests of a fair recognition of just claims and ensuring that
unjust claims are not paid; and



                                                  2
          Case 1:19-cv-09014-LLS Document 51 Filed 12/04/20 Page 3 of 5




         WHEREAS, no Plaintiff has agreed to participate in any such claims reconciliation
process or any potential debt renegotiation at this time, each Plaintiff acknowledges that the
Republic has made the foregoing statements but otherwise reserves all rights concerning those
statements, and each Plaintiff specifically reserves all of its rights with respect to the Republic's
claims reconciliation process and debt restructuring, including, without limitation, its right to
accept or reject any offer from the Republic, to challenge the treatment afforded by the Republic
to its claims, and/or to pursue any post-judgment collection efforts it chooses, subject to the
terms of this stipulation; and

        WHEREAS, no agency or instrumentality of Venezuela is a party to this agreement; and

        WHEREAS, the parties are in agreement that, in order to prevent future errors or
irregularities, the Court should enter an order providing that each Plaintiff and any of its
successors or assigns; and anyone acting on their behalf, including their officers, agents,
servants, employees, trustees, beneficial owners, and attorneys; and all persons and organizations
acting in concert with any of them shall not transfer in any manner any securities that formed the
basis for each Plaintiffs claim of breach of contract for nonpayment without (i) also including in
any such transfer such Plaintiffs corresponding interests in the Judgment and (ii) providing prior
written notice to the Republic; and

         WHEREAS, the parties further agree that the foregoing paragraph does not apply to, and
is not intended to apply to, any transfer of the shares or any other interests constituting
ownership of each Plaintiff (as opposed to ownership of the bonds); and

       WHEREAS, the parties are in agreement that the Court should retain jurisdiction over
matters related to the enforcement of the agreement reflected in the prior two paragraphs; and

         WHEREAS, EACH PLAINTIFF REPRESENTS AND WARRANTS to the Republic
that: (i) each Plaintiff is not, and is not owned or controlled by, or otherwise affiliated with, a
Sanctioned Party, and is not acting directly or indirectly in any way for or on behalf of a
Sanctioned Party; and (ii) no Sanctioned Party has any interest in the Plaintiffs claims against
the Republic and no Plaintiff will knowingly permit any Sanctioned Party to benefit in any way
from any amounts that Plaintiff may recover on the Judgment. The term "Sanctioned Party"
means any entity whose property and interests in property are blocked pursuant to Executive
Order 13692, 13850 or 13884 or any other sanctions administered or enforced by OFAC for so
long as the sanctions blocking such property are in effect, which as of the date of this stipulation
include the Republic of Venezuela, any political subdivision, agency, or instrumentality thereof,
including the Central Bank of Venezuela, Petr6leos de Venezuela, S.A., the National Bolivarian
Armed Forces of Venezuela and the Venezuelan Economic and Social Development Bank, any
person owned or controlled, directly or indirectly, by the foregoing, and any person who has
acted or purported to act directly or indirectly for or on behalf of, any of the foregoing, including
as a member of the Nicolas Maduro regime. Any breach of this representation and warranty
shall be grounds for relief from the judgment under Federal Rule of Civil Procedure 60(b)(6);
therefore it is




                                                   3
          Case 1:19-cv-09014-LLS Document 51 Filed 12/04/20 Page 4 of 5




       STIPULATED AND AGREED that the Court should enter a final judgment in the form
of judgment attached hereto; and

        FURTHER STIPULATED AND AGREED that no Plaintiff will seek to enforce inside or
outside the United States the final judgment entered in this action for a period ending at the
earlier of (i) issuance of a general or specific license from OFAC, or lifting of OFAC sanctions
that would permit enforcement ofthatjudgment by persons subject to the jurisdiction of the
United States, and (ii) October 23, 2021, except that this paragraph will not prevent the Plaintiffs
from registering the judgment under 28 U.S.C. § 1963 (if otherwise permitted by applicable law
and regulations); and

        FURTHER STIPULATED AND AGREED that if any Plaintiff transfers said final
judgment before the expiration of the period set forth in the immediately preceding paragraph,
the transferee and any subsequent transferees shall be bound by this stipulation; and

         FURTHER STIPULATED AND AGREED that nothing in this Stipulation relieves any
party from applicable law, including, any law concerning sovereign immunities and any
restrictions administered by the Office of Foreign Assets Control of the United States
Department of the Treasury.




                                                  4
Case 1:19-cv-09014-LLS Document 51 Filed 12/04/20 Page 5 of 5




Dated: December   L/,
                  2020
      New York, New York


                                    SULLIVAN & CROMWELL LLP


                                    ~ ! ~.
                                ~uhau;
                                 Sergio J. Galvis
                                 James L. Bromley
                                 125 Broad Street
                                 New York, NY 10004
                                 Tel: (212) 558-4000
                                 Fax: (212) 558-3588
                                 neuhausj@sullcrom.com
                                 galviss@sullcrom.com
                                 bromleyj@sullcrom.com

                                    Angela N. Ellis
                                    1700 New York Avenue, N.W. Suite 700
                                    Washington, D.C. 20006-5215
                                    Tel: (202) 956-7500
                                    Fax: (202) 293-6330
                                    ellisan@sullcrom.com

                                    Attorneys for Defendant

                                    ROBBINS, RUSSELL, ENGLERT,
                                    ORSECK, UNTEREINER & SAUBER LLP



                                    Gary A. Orseck
                                    Joshua S. Bolian
                                    2000 K Street, N.W.
                                    Washington, DC 20006
                                    Telephone:     (202) 775-4500
                                    Facsimile:     (202) 775-4510
                                    Emai 1:        gorseck@ro bbinsrussel 1. com

                                    Attorneys for Plaintiffs




                                5
